Citation Nr: 0531764	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.

3.  Entitlement to service connection for chronic bronchitis 
disability, claimed as secondary to exposure to herbicides.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965, and from January 1968 to January 1971, 
including service in Korea from March 1968 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In a September 2001 rating 
decision, the RO denied service connection for chronic 
bronchitis.  A notice of disagreement was filed in October 
2001, a statement of the case was issued in May 2002, and a 
substantive appeal was received in June 2002.  The veteran 
requested a travel Board hearing, however, he withdrew this 
request in August 2002.  This matter was remanded in 
September 2003 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions with regard to this issue.  Stegall v. West, 11 
Vet. App. 268 (1998).  In an October 2004 rating decision, 
the RO denied entitlement to service connection for bilateral 
hearing loss and tinnitus, and declined to reopen the claim 
of service connection for psychiatric disability.  A notice 
of disagreement was filed in November 2004, a statement of 
the case was issued in January 2005, and a substantive appeal 
was received in January 2005.  The veteran requested a travel 
Board hearing, however, he withdrew this request in February 
2005.

In June 2005, following certification of the appeal to the 
Board, the veteran submitted a psychiatric evaluation which 
included an opinion with regard to chronic bronchitis.  In 
September 2005, the veteran submitted a written waiver of 
preliminary RO review of the new evidence.

The issue of entitlement to service connection for 
psychiatric disability (under a merits analysis) is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current bilateral hearing loss 
disability otherwise related to such service.

2.  Tinnitus disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current tinnitus disability otherwise related to 
such service.

3.  The veteran served in Korea from March 1968 to April 
1969.  

4.  Chronic bronchitis disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is chronic bronchitis otherwise related to 
the veteran's active duty service, including exposure to 
herbicides.

5.  In a September 1999 rating decision, service connection 
for psychiatric disability was denied; the veteran did not 
file a notice of disagreement.  

6.  In August 2002, the veteran filed a request to reopen his 
claim of service connection for psychiatric disability. 

7.  Additional evidence received since the RO's September 
1999 decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the psychiatric disability claim, and raises a reasonable 
possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Chronic bronchitis was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  The September 1999 rating decision which denied service 
connection for psychiatric disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

5.  New and material evidence has been received since the 
September 1999 denial, and the claim of service connection 
for a nervous disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for chronic bronchitis 
prior to enactment of the VCAA.  A rating decision was issued 
in July 2000 denying the benefit sought.  In April 2001 a 
VCAA letter was issued, and thereafter another rating 
decision was issued in September 2001.  The veteran's appeal 
stems from the September 2001 rating decision.  With regard 
to the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus, a VCAA letter was issued 
in August 2003, prior to issuance of the October 2004 rating 
decision.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

With regard to the issue of entitlement to service connection 
for chronic bronchitis, the Board finds that any defect with 
respect to the timing of the April 2001 VCAA notice 
requirement was harmless.  Although the notice provided to 
the veteran in April 2001 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided prior 
to readjudication of the claim, and prior to initial 
certification of the veteran's claim to the Board.  
Additionally, this matter was remanded in February and 
September 2003, and thereafter, the RO issued another VCAA 
letter to the veteran in February 2004.  The contents of all 
the VCAA notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded VA examinations with regard to 
the underlying issue of etiology for each claimed disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary.  

In light of the favorable decision as it relates to the issue 
of whether new and material evidence has been received to 
reopen a claim of service connection for psychiatric 
disability, no discussion of VCAA is necessary at this point.  
The matter of VCAA compliance with regard to the underlying 
issue of service connection for psychiatric disability will 
be addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.

I.  Service connection

The issues before the Board include claims of service 
connection for chronic bronchitis, bilateral hearing loss, 
and tinnitus disabilities.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Bilateral hearing loss & tinnitus

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to exposure to machine gun fire in service.

The veteran's DD Form 214 reflects that during active duty 
service from January 1962 to January 1965, and January 1968 
to January 1971, the veteran served as a heavy vehicle 
driver.  

At a January 1962 examination performed for induction 
purposes, audiometric testing was performed.  VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  As 
converted, the audiological evaluation showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
15
15
10
LEFT
30
20
20
15
10

A July 1962 service medical record reflects ear trouble right 
ear for past week.  The treatment was wash out right ear.

On medical examination performed for separation purposes from 
active duty, in November 1964, audiometric testing showed 
converted pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
--
5
LEFT
25
5
0
--
-5

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

Audiometric testing conducted in connection with the January 
1968 reenlistment examination showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
5
5
15
5

On medical examination performed for separation purposes from 
active duty, in July 1970, audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
5
5
--
5

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

In March 2003, the veteran underwent hearing tests with a 
private medical provider.  An audiometric examination was 
conducted which showed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
60
60
65
65
80
LEFT
60
60
65
70
75

The diagnoses rendered with regard to speech frequencies in 
both ears was moderate severe loss, and with regard to high 
frequencies in both ears was severe loss.

In November 2003, the veteran underwent a VA examination.  An 
audiometric examination was conducted which showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
--
25
30
35
40
LEFT
--
30
25
40
40

The Board notes that the examination did not contain puretone 
threshold readings at 500 Hertz.

At the examination, the veteran reported that he first became 
aware of hearing loss about ten years prior.  He claimed 
exposure to gunfire while in tanks, and stated that he did 
not wear ear protection.  The examiner diagnosed subjective 
tinnitus, and mild sensorineural hearing loss.  The examiner 
opined that it was less likely than not that his current 
hearing loss and tinnitus were related to his period of 
military service.  The examiner proffered that the veteran 
has mild hearing loss atypical of the type usually seen when 
exposed to loud noise. 

As set forth above, the veteran seeks service connection for 
bilateral hearing loss and tinnitus.  Audiometric 
examinations performed during service do not reflect hearing 
loss, or any complaints of hearing loss or tinnitus.  The 
Report of Medical Examination performed for separation 
purposes in July 1970 is negative for complaints of tinnitus, 
and audiometer examination reflects normal hearing.  Although 
the audiometric examinations in March and November 2003 
reflect sensorineural hearing loss, there is no evidence to 
support that the disability is due to his active service or 
any incident therein.  The November 2003 VA examiner 
diagnosed mild sensorineural hearing loss and subjective 
tinnitus, which he opined was not related to service.  In 
offering his opinion, the examiner relied on the fact that 
the veteran's mild hearing loss was atypical of the type 
usually seen when exposed to loud noise.  

The Board is thus presented with an evidentiary record which 
shows no complaints or findings of hearing loss or tinnitus 
at the time of his discharge from service.  Although the 
veteran asserts incidents in service that he contends 
affected his hearing and caused tinnitus, there is no 
supporting evidence of continuity of pertinent 
symptomatology.  The Board finds that the VA examination is 
entitled to far more probative weight than the recollections 
of the veteran of events which occurred decades previously.  

There is no indication of a nexus between the veteran's 
current hearing loss and tinnitus, and his period of active 
duty service.  Although medical evidence clearly demonstrates 
a current diagnosis of hearing loss and subjective tinnitus, 
such evidence fails to establish any relationship between the 
current disorders and service.  The record includes an 
express medical opinion that the veteran's hearing loss and 
tinnitus are not linked to service.  The Board therefore 
finds that the preponderance of the evidence is against the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  Consequently, the benefit-of-the-doubt-
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Chronic bronchitis

The veteran claims entitlement to service connection for 
chronic bronchitis on the basis that he was exposed to Agent 
Orange during active service.  Service personnel records 
reflect that the veteran served in Korea from March 1968 to 
April 1969.  He did not have service in the Republic of 
Vietnam.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  As noted, there is 
no evidence that the veteran served in Vietnam.  As for 
exposure to herbicides outside of Vietnam, VA has information 
regarding Agent Orange used in Korea along the DMZ.  The 
United States Department of Defense has confirmed that Agent 
Orange was used from April 1968 through July 1969 along the 
DMZ.   The 2nd Infantry Division, United States Army, had 
elements in the affected area at the time Agent Orange was 
being used.

The Veterans Benefits Administration (VBA) provided guidance 
in May 2003 concerning claims for diseases based on exposure 
to herbicide agents used in Korea during the Vietnam era.  
VBA advised that information obtained through the Department 
of Defense disclosed that herbicide agents were used in Korea 
along the DMZ, and in particular for the period from April 
1968 through July 1969.  Based on these facts, VBA advised 
that claims for veterans who served in Korea during this 
period should be developed for such exposure, and that if a 
veteran was so exposed, the presumptions found in 38 C.F.R. § 
3.309(e) would apply.

It is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, with an exception 
not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Upon review of the veteran's service medical records, an 
examination performed for induction purposes in January 1962 
reflects and that the lungs and chest were clinically 
evaluated as normal.  A November 1963 routine chest 
examination reflects no history of respiratory disease.  A 
November 1964 routine chest x-ray examination reflects normal 
chest.  Service medical records do not reflect any 
symptomatology related to or a diagnosis of chronic 
bronchitis.  A medical examination performed in November 1964 
for separation purposes reflects that the lungs and chest 
were clinically evaluated as normal.  In January 1968, the 
veteran underwent an examination for reenlistment purposes in 
the Army.  His lungs and chest were clinically evaluated as 
normal.  A routine chest x-ray performed in July 1970 
reflects a result of negative.  Service medical records for 
this period of service do not reflect symptomatology related 
to or a diagnosis of chronic bronchitis.  In July 1970, the 
veteran underwent an examination for separation purposes.  
His lungs and chest were clinically evaluated as normal.

Correspondence dated in March 2001 from the veteran's private 
physician, Kenneth D. Cushman, M.D., states that the veteran 
was initially treated in October 1977 and has had ongoing 
care since that time.  He has been treated for episodes of 
respiratory infections and recurrent bronchitis throughout 
that time.

Medical records were sought from Dr. Cushman which reflect 
treatment for URI (upper respiratory infection) beginning in 
February 1973, and a diagnosis of bronchitis in May 1983.  
Specifically, a February 1973 treatment record reflects a 
diagnosis of URI.  An October 1974 treatment record reflects 
a diagnosis of URI, and on follow-up an impression of 
gastritis was noted.  A treatment record dated in October 
1977 reflects that the veteran was treated for chest 
congestion.  A diagnosis of UGI (upper gastrointestinal) is 
reflected.  In January 1979, the veteran sought treatment for 
chest congestion for the previous 3 to 4 weeks.  The 
impression was that it did not sound like a respiratory 
infection but was more likely gastrointestinal or 
esophagitis.  A September 1979 treatment record reflects that 
the veteran complained of congestion in the chest and a sore 
throat.  The examiner noted that the veteran seemed to 
confuse upper respiratory infection with flare-up of chronic 
gastric disease.  Treatment records in May and September 1983 
reflect a diagnosis of URI, congestion, bronchitis.  A 
February 1984 treatment record reflects a diagnosis of URI, 
bronchitis, persistent cough for 2 weeks.  Treatment records 
dated in June, September, and November 1984 reflect a 
diagnosis of URI, congestion, bronchitis.  A February 1988 
treatment record reflects a diagnosis of URI, sinus, cough, 
some bronchitis.  A March 1989 treatment record reflects a 
diagnosis of URI, congestion, cough, an allergic factor.  An 
April 1989 treatment record reflects recurrence of sinusitis 
and acute asthmatic bronchitis, and allergy plus infection as 
he is smoking, and a hay fever component.  An October 1990 
treatment record reflects a diagnosis of URI, congestion, 
sinus about one week which he gets recurrently with allergy 
factors.  A January 1991 treatment record reflects URI, some 
bronchitis.  In September 1997, the veteran complained of 
sinusitis and bronchitis but it primarily appeared to be 
allergies.  A May 1998 treatment record reflects a diagnosis 
of allergic rhinitis.  A March 1999 treatment record reflects 
an impression of upper respiratory infection superimposed on 
seasonal allergies.  An October 2002 treatment record 
reflects that the veteran presented with URI, bronchitis, 
allergies and drainage.  The examiner opined that a lot of it 
was seasonal as it recurred each year.  The impression was 
URI, bronchitis.

In correspondence dated in November 1999 from Anna M. 
Zeorlin, M.D., she stated that the veteran has been under her 
care for the management of chronic bronchitis.  She opined 
that his chronic upper respiratory problems could be due to 
exposure to Agent Orange.

In February 2004, the veteran underwent a VA examination.  
The examiner noted that he reviewed the claims folder.  The 
examiner noted that the veteran was in Korea on the DMZ zone 
in 1968 and 1969.  The veteran claimed that he was sprayed 
with Agent Orange during that time.  He blamed the Agent 
Orange for the onset of his bronchial condition.  He started 
having shortness of breath, wheezing and coughing after he 
returned from Korea.  Two or three times he ended up in the 
emergency room just to get some oxygen and breathing 
treatment.  He had a wheeze and a cough.  He reported 
coughing up a tablespoon of mucus two or three times a day 
with no bleeding.  Treatment was noted for chronic allergic 
bronchial condition, bronchitis, and asthma.  The examiner 
noted that it was mostly asthmatic bronchitis.  The veteran 
reported being short of breath sometimes and only being able 
to walk a couple of blocks before having to stop and rest.  
He denied smoking.  The examiner diagnosed chronic allergic 
bronchitis with a mild bronchial asthma which was getting 
worse as he gets older.  The examiner opined that the 
diagnosed disability was not due to Agent Orange exposure.

A June 2005 private psychiatric evaluation performed by 
William B. Rogers, M.D., a clinical psychiatrist, reflects 
the doctor's opinion that the veteran's problems with 
respiratory function are likely related to Agent Orange 
exposure.

As set forth above, the veteran claims chronic bronchitis was 
incurred as a result of his exposure to Agent Orange while 
serving in Korea.  Service personnel records reflect that the 
veteran served in Korea from March 1968 to April 1969, which 
is during the time in which herbicide agents were used along 
the DMZ zone.  However, chronic bronchitis, however, is not 
among the disabilities listed in 38 C.F.R. § 3.309(e).  In 
that regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  In fact, the Secretary has 
specifically clarified that a presumption of service 
connection based on exposure to herbicides is not warranted 
for respiratory disorders, other than certain respiratory 
cancers.  Id.  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service 
connection for this disorder due to Agent Orange exposure is 
not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records are negative for a 
diagnosis of chronic bronchitis, or any symptomatology 
related thereto.  On an examination performed for separation 
purposes in July 1970, the veteran's lungs and chest were 
clinically evaluated as normal.  Additionally, prior 
examinations conducted during service reflect that the lungs 
and chest were normal.  Also, chest x-rays performed during 
service were normal.  Based on the foregoing, it cannot be 
said that chronic bronchitis was manifested during service.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development of chronic bronchitis.  See Disease Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  In making this determination, 
the Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2).  The veteran's private physician, 
Dr. Zeorlin, offered an opinion in November 1999 that the 
veteran's chronic upper respiratory problems could be due to 
exposure to Agent Orange.  The Board notes, however, the 
November1999 opinion is speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  
Additionally, Dr. Zeorlin did not provide a rationale or 
supporting analysis for such opinion.  Due to the speculative 
nature of this opinion, the Board finds that no probative 
value is to be assigned to it.  The veteran's clinical 
psychiatrist also offered an opinion that the veteran's 
chronic bronchitis was a result of exposure to Agent Orange, 
however, again offered no bases for such an opinion.  
Initially, the Board notes that Dr. Rogers has not treated 
the veteran for chronic bronchitis, and when the veteran 
sought a consultation, it was for a psychiatric evaluation.  
The examination report reflects findings with regard to a 
psychiatric diagnosis.  It does not appear that Dr. Rogers 
has any expertise with regard to chronic bronchitis or the 
effects of Agent Orange exposure.  Thus, this opinion has no 
probative value.  The Board also notes that the opinions of 
Dr. Zeorlin and Dr. Rogers are in direct contradiction with 
scientific information and analyses conducted with regard to 
disabilities that have a positive association with Agent 
Orange exposure.  Likewise, in February 2004, the veteran 
underwent a VA examination, and upon review of the entirety 
of the veteran's medical records, the examiner rendered a 
diagnosis of chronic allergic bronchitis with mild bronchial 
asthma, and opined that it was not due to exposure to Agent 
Orange.  Thus, there is no probative medical evidence of 
record to rebut the conclusion that there is no positive 
association between exposure to Agent Orange and the 
development of chronic bronchitis.  

The Board has considered the veteran's lay contentions that 
his chronic bronchitis was as a result of exposure to Agent 
Orange in service.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is, however, no probative medical evidence of record to 
support an etiological relationship between any in-service 
exposure to Agent Orange and the veteran's chronic 
bronchitis.  

In summary, as chronic bronchitis was not shown in service, 
and because there is no competent evidence of record 
suggesting that the veteran's chronic bronchitis was related 
to his active service, including exposure to Agent Orange, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for chronic 
bronchitis.

II.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
August 2002, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In February 1999, the veteran filed a claim of service 
connection for psychiatric disability.  In a September 1999 
rating decision, the veteran's claim was denied on the basis 
that service medical records reflected a diagnosis of 
personality disorder, which is a congenital or developmental 
defect, and not a disease within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  The veteran did not initiate an appeal of that 
decision, therefore, the RO's September 1999 decision is 
final.  38 U.S.C.A. § 7105(c).

In August 2002, the veteran filed a claim to reopen 
entitlement to service connection for psychiatric disability, 
which the RO declined to do in an October 2004 rating 
decision.  

Evidence of record at the time of the September 1999 denial 
consisted of service medical records, and an August 1999 VA 
examination reflecting a diagnosis of anxiety.  

Evidence received since the decision denying service 
connection is new and material.  Specifically, since the 
prior denial, the veteran submitted a private psychiatric 
evaluation conducted in June 2005 by William B. Rogers, M.D., 
a clinical psychiatrist.  Dr. Rogers diagnosed post-traumatic 
stress disorder (PTSD) as a result of "combat events" in 
service.  The Board has determined that such evidence is new 
and relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability, for tinnitus, and for disability chronic 
bronchitis disability, is not warranted.  To this extent, the 
appeal is denied.

New and material evidence has been received to reopen the 
claim of service connection for psychiatric disability.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand section of this decision.


REMAND

Initially, the Board notes that with regard to the veteran's 
claim to reopen submitted in August 2002, a VCAA letter was 
not issued with regard to evidence necessary to reopen a 
claim.  In light of the Board's decision to reopen the claim, 
the RO should therefore issue an appropriate VCAA letter to 
the veteran with regard to the issue of entitlement to 
service connection for nervous disorder, to include PTSD, to 
ensure compliance with all notice and assistance requirements 
under the VCAA.  In light of the diagnosis of PTSD in June 
2005, such notice and assistance should include development 
related to information regarding the claimed stressors to 
which he was exposed during his periods of service.  

The RO should, then, schedule the veteran for a VA 
examination to clarify any psychiatric diagnosis, and the 
etiology of any such psychiatric diagnosis.  The examiner 
should provide an opinion regarding the etiology of any 
acquired psychiatric disorder, to include PTSD, and whether 
it is related to service or any incident therein.  38 C.F.R. 
§ 3.159(c)(4).  The examiner should review the claims folder 
in its entirety, to include service medical records, post-
service treatment records, and the June 2005 psychiatric 
evaluation.  Specifically, the examiner should opine on 
whether any psychiatric symptomatology that may have been 
evident in service manifested into an acquired psychiatric 
disorder, and/or whether any diagnosed PTSD is related to any 
claimed in-service stressors.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With regard to the issue of 
entitlement to service connection for 
nervous disorder, to include PTSD, the RO 
should send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.

2.  The RO should take appropriate 
action through official channels to 
corroborate the claimed stressors 
involving the veteran's Korean service. 

3.  Regardless of whether or not a 
claimed stressor is corroborated, the 
veteran should be scheduled for a VA 
psychiatric examination for the purpose 
of clarifying the nature and etiology 
of any current psychiatric disorders.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be told 
whether or not a claimed stressor has 
been corroborated, and if a claimed 
stressor has been corroborated, the 
examiner should be advised of the 
details of such stressor(s).  If PTSD 
is diagnosed, the examiner should 
clearly indicate whether or not it is 
due to a corroborated stressor. 

     As to any other acquired 
psychiatric disability found to be 
present (other than a personality 
disorder), the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that acquired 
psychiatric disability is causally 
related to the veteran's service.  The 
examiner should also opine on the 
existence of any psychiatric 
symptomatology in service, and, if 
present, whether any such 
symptomatology manifested into an 
acquired psychiatric disorder.  

4.  After completion of the above, the 
RO should review the expanded record 
and undertake a merits analysis of the 
claim of service connection for 
psychiatric disability, to include 
PTSD.  Unless the benefit sought is 
granted, the veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


